The opinion of the Court was delivered by
Weston C. J.
A corporation is created by law for certain beneficial purposes. They can neither commit a crime or misdemeanor, by any positive or affirmative act, or incite others to do so, as a corporation. Whthe assembled at a corporate meeting, a majority may by a vote entered upon their records, require an agent to commit a battery 5 but if he does so, it, cannot be re*44garded as a corporate act, for which the corporation can be indicted. It would be stepping aside altogether from their corporate powers. . If indictable as a corporation for ail offence, thus incited by them, the innocent dissenting minority become equally amenable to punishment with the guilty majority. Such only as take part in the measure, should be prosecuted as individuals, either as principals, ór as. aiding and abetting or procuring an offence to be committed, according to its character or magnitude.^ .
It is'a doctrine then, in conformity with the demands of justice, and a proper distinction between the innocent and the guilty, that when a crime of misdemeanor is committed under color; of corporate authority, the individuals acting in the business, and not the corporation should be indicted'.. Angelí &, Ames on corporations, 396, § 9. We think it cannot be doubted, that the erection of a public nuisance, is a misdemeanor.
.There are cases' where quasi corporations are indictable for the neglect of duties imposed by law. Towns for instance, charged with the maintenance of the public highways, are by statute indictable, for any failure of duty in this respect. The corporation here attempted to be charged, have violated no duty imposed upon them by statute. Whatever has been done, was by the hand or procurement of individuals. They may be indicted and punished and the nuisance abated. We have been referred to n'o precedent where an indictment has been sustained against a corporation, upon such a charge; and in our opinion, the individuals concerned and not the corporation,' must be held criminally answerable for what has been done.
Exceptions sustained.